DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 18, 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, line 9, claim 24 line 3, the Examiner is unclear whether limitation follow “preferably” is/are part of the claim.
Regarding claim 18, line 5, the Examiner is unclear whether the limitation follow “optionally” is/are part of the claim.
	For the purpose of examination, the Examiner gives a broadest reasonable interpretation to the claim.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8, 18, 22, 29, 31, 32, 34, 44, 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angelis et al. (US 2007/0247331 A1).
Regarding claim 1, Angelis et al. discloses a method of detecting conditions indicative of utility meter tampering, meter faults or theft of a utility, comprising: receiving, from a meter (102, 104, 106): consumption data (Par. [022]) indicating consumption of a utility at a location served by the meter (102, 104, 106); and event data (Fig. 3) comprising one or more events generated by the meter (102, 104, 106); analysing the consumption data to detect a predetermined consumption condition (Par. [013]); analysing the event data (Element 110) to detect a predetermined event or event pattern in the event data; and generating an alert condition (Investigate instruction) in response to detecting both the consumption condition and the event or event pattern.
Regarding claims 4, 8, Angelis et al. discloses performing the step of analysing the event data (Step 408) in response to detecting the consumption condition (406).  
Regarding claim 18, Angelis et al. discloses determining the typical consumption value based on consumption data for a set of meters (Pars. [013-015] based on geographical proximity of the installation locations of the meters in the set.  
Regarding claim 22, Angelis et al. discloses the event pattern comprises at least one of (Note: “at least one of:” read on mutual exclusive embodiments): a predetermined 
Regarding claim 29, Angelis et al. discloses the meter is an energy meter for measuring energy consumption and wherein the consumption data comprises energy consumption data (Par. [003]).  
	Regarding claim 31, Angelis et al. discloses events in the event data include alerts (Step 408) (Fig. 4) (Note: the “or” read on alternative exclusive embodiments) or messages generated by the meter indicating a status or status change of the meter (Pars. [003-005]).
  	Regarding claim 32, Angelis et al. discloses the meter is one or more of: an electricity meter (Par. [003]), a gas meter (Note: the “or” read on alternative exclusive embodiments)
Regarding claim 34, Angelis et al. discloses generating the alert condition comprises one or more of: setting a meter attribute associated with the meter in a database to indicate a suspected condition indicative of meter tampering (Pars. [003-004]) (Note: “one or more” read on mutual exclusive embodiments).
Regarding claims 44, 45, Angelis et al. discloses a non-transitory computer-readable medium  (110) comprising software code adapted, when executed on a data processing apparatus, to perform operations for detecting conditions indicative of utility meter tampering (Pars. [003-005]), meter faults or theft of a utility, the operations comprising: receiving, from a meter (102, 104, 106): consumption data indicating .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 9, 24, is/are rejected under 35 U.S.C. 103 as being unpatentable over  Angelis et al. (US 2007/0247331 A1) in view of Cornwall (US 2012/0326884 A1).
  Regarding claim 2, Angelis et al. discloses every subject matter recited in the claim except for detecting that the consumption condition occurs in the consumption data within a predetermined temporal distance from the occurrence of the event or event pattern in the event data.  

It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to modify Angelis et al. to incorporate the detecting that the consumption condition occurs in the consumption data within a predetermined temporal distance from the occurrence of the event or event pattern in the event data, as taught by Cornwall into the system of Angelis because it would be desirable to locate the location of unusual consumption to identify whether it is theft or other event causing lost.
 Regarding claims 5, 9, Angelis et al. does not explicitly discloses a set of event data period immediately preceding of the consumption condition.
Cornwall discloses alarming based on resource consumption data and further discloses the consumption data comprises a time series (Par. [020]) of consumption values associated with time information (Par. [037]), and wherein detecting the consumption condition comprises determining a time at which the consumption condition occurs in the consumption data (Par. [037]), wherein each event in the event data is associated with time information indicating a time of the event (Par. [042]), the method comprising selecting one of (Note: “one of:” is exclusive embodiments): a set of event data temporally adjacent to the detected consumption condition (Par. [041]), a set of event data in a time window including the time of the consumption condition, the time window preferably having a predetermined duration (forty days (Par. [041]) and/or (Note: and/or broadly read as “or”, which is alternative exclusive embodiments) including one or 
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to modify Angelis et al. to incorporate the time consumption condition, as taught by Cornwall into the system of Angelis because of the same reason as set forth in claim 2.
Regarding claim 24, Angelis et al. discloses every subject matter recited in the claim except for explicitly disclosing detecting an anomalous event pattern that differs from an expected event pattern.  
Cornwall discloses alarming based on resource consumption data and further discloses and further discloses detecting an anomalous event pattern that differs from an expected event pattern (Cornwall’s pars. [012-016]).  
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the event pattern as taught by Cornwall into the system of Angelis et al. because it is a matter of design choice to differentiate the events.
Allowable Subject Matter
Claims 11, 15, 17, 38, 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
November 18, 2021